Title: From George Washington to Rufus King, 15 May 1798
From: Washington, George
To: King, Rufus

 

Dear Sir,
Mount Vernon 15th May 1798

Your favour of the 29th of January, with its enclosure, I have had the honour to receive; and for your kind attention to that concern of mine I feel myself very much obliged; and pray you to accept my thanks for the trouble it has occasioned you.
This letter will be presented to you by my good friend & Neighbour, the Revd Bryan Fairfax; who, although he has not taken the title, is the ligitimate Baron of Cameron, since the death of his relation, the late Robert, Lord Fairfax.
It is a bad state of health, and the advice of Physicians to try the effect of Sea Air, which have induced Mr Fairfax to make a Voyage to England, and me to introduce him to your acquaintance and civilities, as a Gentleman of great worth & merit. Present me, if you please, in respectful terms to Mrs King and be assured always of the sincere esteem and regard of—Dear Sir, Your Most Obedt and very Humble Servt

Go: Washington

